BIJUR, J.
Plaintiff sued for and was allowed to recover $100, a payment on account of the purchase of defendant’s business. The contract of sale was in writing, signed by the defendant. On its face the writing was a complete statement of all the terms of the transaction between the parties. Therefore, were it necessary to decide that point, oraLevidence to vary or contradict the writing would be inadmissible. Oral evidence was offered; but, on examination, it is merely to the effect that plaintiff claimed that he was to have a week or two to examine the business, in order to see whether it was as represented by «the defendant. But, inasmuch as that added nothing to his rights, and was merely an affirmance of his privilege to rescind the contract if it had been obtained by false representations, it need not be considered in determining the issues.
Moreover, plaintiff testifies repeatedly that he had completed his examination and concluded the agreement only thereafter. Indeed, he says that he was satisfied that all the representations were true, except in one respect, namely, that the lease made to the defendant covering the premises in which the business was conducted—stated in the contract to be a four-year lease, and’ claimed to have been represented by the defendant in his previous oral negotiations as a “four-year straight lease”—failed, on examination, to accord with that description. This claim, in so far as it is intelligible, seems to be based *375upon the fact that the landlord had the right to terminate the lease on five days’ notice in the event that the tenant violated any of the covenants or conditions thereof. The claim is baseless, and the objection frivolous.
Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.